In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Rockland County (Weiner, J.), dated September 17, 2003, which, after a hearing, granted the motion of Debra S. Bereck, the defendant’s former attorney, for an award of an attorney’s fee to the extent of awarding her an attorney’s fee in the sum of $3,000.
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action for a divorce and ancillary relief. When the case was called for trial on September 30, 2002, the plaintiff informed the Supreme Court that he could not go forward with the trial, and the Supreme Court dismissed the action. Bereck sought and was granted leave to apply for an award of an attorney’s fee to be paid by the plaintiff. She then made a motion for an award of an attorney’s fee in the sum of $9,150.68. Following a hearing, the Supreme Court issued an order granting the motion to the extent of awarding Bereck an attorney’s fee in the sum of $3,000.
The Supreme Court providently exercised its discretion in awarding an attorney’s fee in the sum of $3,000 (see Domestic Relations Law § 237 [a]; Morrissey v Morrissey, 259 AD2d 472 [1999]; Rice v Rice, 222 AD2d 493 [1995]; Sadofsky v Sadofsky, 78 AD2d 520 [1980]).
The plaintiffs remaining contentions either are not properly before this Court or are without merit. Florio, J.P., H. Miller, Cozier and S. Miller, JJ., concur.